     Case 3:21-cv-00072-MMD-CLB Document 26 Filed 04/27/21 Page 1 of 5


1

2

3                                UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                   ***

6     ACTION WATERSPORTS OF INCLINE                       Case No. 3:21-cv-00072-MMD-CLB
      VILLAGE, LLC,
7                                                                        ORDER
                         Plaintiff-in-Limitation,
8            v.

9     SIERRA CLOUD, official number 950488,

10                                     Defendant.

11

12   I.     SUMMARY

13          On or about July 16, 2020, the catamaran vessel Sierra Cloud (“Vessel”) hit a

14   submerged rock while sailing on Lake Tahoe. (ECF No. 17 at 2.) The owner of the Vessel,

15   Action Water Sports of Incline Village, LLC (“Plaintiff-in-Limitation”), subsequently filed a

16   complaint in federal district court seeking exoneration or limitation of liability 1 (ECF No. 1)

17   and identified six individuals as potential alleged injured parties (ECF No. 2). On April 2,

18   2021, the Court issued an Order to Show Cause (“Order”) requiring Plaintiff-in-Limitation

19   to demonstrate that it was entitled to a limitation on its liability. (ECF No. 24.) Specifically,

20   the Court requested Plaintiff-in-Limitation demonstrate it has received “written notice to

21   the vessel owner [that] reveals a reasonable possibility that the claim may exceed the

22   value of the vessel and is subject to limitation.” In re Las Vegas Boat Harbor, Inc., Case

23   No.: 2:20-cv-01457-JAD-VCF, 2021 WL 1033212, at *3 (D. Nev. Mar. 17, 2021). Plaintiff-

24   in-Limitation responded and attached a declaration stating that on December 15, 2020,

25

26

27
            1Plaintiff-in-Limitation
                                 initiated this action in the Eastern District of California.
28   United States District Judge Kimberly Mueller transferred the case to this District in
     accordance with Supplemental Admiralty and Maritime Claims Rule F(9). (ECF Nos. 8,
     10.)
     Case 3:21-cv-00072-MMD-CLB Document 26 Filed 04/27/21 Page 2 of 5


1    counsel received written notice from an attorney asserting that Plaintiff-in-Limitation was

2    liable for injuries sustained by the attorney’s clients. (ECF Nos. 25, 25-1 at 2.)

3           Because the Court finds that Plaintiff-in-Limitation has satisfied the procedural

4    prerequisites, it will grant Plaintiff-in-Limitation’s requested relief. However, the Court

5    notes that Plaintiff-in-Limitation has neither declared nor demonstrated that any claims

6    have been filed which would exceed the value of the Vessel. For the reasons explained

7    below, the Court will also grant putative claimants leave to argue the injunction should be

8    dissolved if the claims in aggregate do not exceed the value of the Vessel.

9    II.    DISCUSSION

10          Plaintiff-in-Limitation seeks exoneration or limitation of its liability relating to the

11   July 16, 2020 incident under the Limitation of Liability Act (“the Act”), 46 U.S.C. § 30501,

12   et seq., and Rule F of the Supplemental Rules for Admiralty or Maritime Claims. It

13   stipulates that the value of the Vessel is $420,000, which it offers as security in conformity

14   with Rule F(1), and seeks to limit its potential liability for all claims to that sum. (ECF No.

15   3.) Plaintiff-in-Limitation argues that because it has received a written notice of claim from

16   the attorney of putative claimants and has timely filed this action, it has satisfied the

17   procedural requirements of Rule F and is therefore entitled to the injunctive relief and

18   notice by publication afforded by the same. The Court agrees, and will issue the injunction

19   and order for notice by publication, but for the reasons explained below will also grant

20   leave to claimants who file with the Court to demonstrate that the sum of their claims do

21   not exceed the value of the Vessel.

22          The Act was “designed to encourage investment in shipping by exempting an

23   investor from a loss greater than the fund he is willing to invest in the enterprise.” Calkins

24   v. Graham, 667 F.2d 1292, 1295 (9th Cir. 1982). Although 28 U.S.C. § 1333 gives federal

25   courts exclusive jurisdiction over “[a]ny civil case of admiralty or maritime jurisdiction,” it

26   “sav[es] to suitors in all cases all other remedies to which they are otherwise entitled.”

27   The Supreme Court has interpreted this savings clause and found it “was designed to

28   protect remedies available at common law.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S.

                                                   2
     Case 3:21-cv-00072-MMD-CLB Document 26 Filed 04/27/21 Page 3 of 5


1    438, 454 (2001). “Trial by jury is an obvious, but not exclusive, example of the remedies

2    available to suitors.” Id. at 454-55. Accordingly, the Court recognized two exceptions to

3    vessel owners’ general right to consolidate claims in a limitation action in federal courts:

4    (1) “where the value of the limitation fund exceeds the total value of all claims asserted

5    against the vessel owner,” and (2) “where a single claimant brings an action against the

6    vessel owner seeking damages in excess of the value of the vessel.” Id. at 442. The Court

7    further reasoned that “[w]here the value of the vessel and the pending freight exceed the

8    claims, however, there is no necessity for the maintenance of the action in federal court.”

9    Id. at 450 (citing Lake Tankers Corp. v. Henn, 354 U.S. 147, 152 (1957)).

10          In particular, the Court was concerned about reading the Act in a way that unduly

11   burdened the common law rights of claimants. The Court reasoned that expanding the

12   scope of exclusive federal jurisdiction to prevent state court actions:

13          would transform the Act from a protective instrument to an offensive weapon
            by which the shipowner could deprive suitors of their common-law rights,
14          even where the limitation fund is known to be more than adequate to satisfy
            all demands upon it. The shipowner’s right to limit liability is not so
15          boundless. The Act is not one of immunity from liability but of limitation of it
            and we read no other privilege for the shipowner into its language over and
16          above that granting him limited liability. In fact, the Congress not only
            created the limitation procedure for the primary purpose of apportioning the
17          limitation fund among the claimants where that fund was inadequate to pay
            the claims in full, but it reserved to such suitors their common-law remedies.
18

19   Id. at 451 (quoting Lake Tankers Corp., 354 U.S. at 152-53). After Lewis, district courts

20   have routinely acknowledged the tension between the savings clause in § 1333 and the

21   Act, and have recognized “the district court’s task to reconcile the two.” In re Hyatt Corp.,

22   262 F.R.D. 538, 550-51 (D. Haw. 2009).

23          Likewise, the Court is aware here of its duty to balance Plaintiff-in-Limitation’s right

24   to seek limitation of its liability with the putative claimants’ common-law rights. In its Order,

25   the Court asked Plaintiff-in-Limitation to confirm that it had received a written notice of

26   claim that exceeded the value of the vessel. (ECF No. 24 at 2-3.) In response, Plaintiff-

27   in-Limitation asserts that it has “received written communications from counsel for

28   potential claimants” and its motion is timely. (ECF Nos. 25 at 2, 25-1 at 2.) However,

                                                    3
     Case 3:21-cv-00072-MMD-CLB Document 26 Filed 04/27/21 Page 4 of 5


1    Plaintiff-in-Limitation states only “[i]t is believed that the total amount of all claims that may

2    be asserted may exceed the value of the interest of Plaintiff-in-Limitation in the VESSEL

3    and its appurtenances.” (ECF No. 25-2 at 3.)

4           The Court is satisfied the limitation motion is timely,2 but it remains unclear whether

5    the putative claimants’ claims exceed the value of the Vessel. Moreover, Plaintiff-in-

6    Limitation does not describe the type or severity of the injuries alleged, nor does it state

7    whether the letter it received included a demand, or otherwise alleged the aggregate

8    value of the putative claims. While the Court accepts that Plaintiff-in-Limitation may file

9    its limitation action before it has confirmed the asserted claims will exceed the value of

10   the vessel, the Court recognizes that putative claimants’ right to pursue their claims in

11   state court with the benefit of a jury trial would be unduly burdened if the aggregate sum

12   of their claims would not exceed the value of the Vessel. See Lewis, 531 U.S. at 451.

13   Accordingly, the Court will issue Plaintiff-in-Limitation’s requested orders to serve notice

14   by publication and to enjoin suits in other courts in accordance with Supplemental Rule

15   F, but will further grant leave to putative claimants who file their claims in this action to

16   argue that the sum of their claims do not exceed the value of the vessel and that the

17   injunction should be dissolved. See id. at 454 (finding that where “the District Court

18   satisfies itself that a vessel owner’s right to seek limitation will be protected, the decision

19   to dissolve the injunction is well within the court’s discretion”).

20   III.   CONCLUSION

21          It is therefore ordered that Plaintiff-in-Limitation’s ad interim stipulation for value

22   (ECF No. 3), in the sum of $420,000 with interest at six percent (6%) per year, as security

23   for the amount or value of the Sierra Cloud is approved.

24   ///

25   ///

26

27          2In fact, Plaintiff-in-Limitation has not shown that any communication it received
     “reveals a reasonable possibility that the claim may exceed the value of the vessel,” which
28   would start the statute of limitations. Las Vegas Boat Harbor, Inc., 2021 WL 1033212, at
     *3.
                                                    4
     Case 3:21-cv-00072-MMD-CLB Document 26 Filed 04/27/21 Page 5 of 5


1           It is further ordered that, pursuant to Rule F(3) of the Supplemental Admiralty

2    Rules, all claims, suits, and proceedings against Plaintiff-in-Limitation or its property with

3    respect to the matter in question are stayed and restrained.

4           It is further ordered that Plaintiff-in-Limitation’s ex parte application for issuance of

5    notice and order (ECF No. 17) is granted. The Court will issue the proposed order

6    attached to the ex parte application (ECF No. 17-1). However, Plaintiff must publish notice

7    in the San Francisco Chronicle3 once a week for four consecutive weeks.

8           It is further ordered that no later than the date of the second publication of notice,

9    Plaintiff-in-Limitation must mail a copy of the notice to every person listed in its Certificate

10   of Interested Parties (ECF No. 2).

11          It is further ordered that Plaintiff-in-Limitation must mail a copy of the notice to

12   every additional person known to have made a claim against Plaintiff-in-Limitation and/or

13   the Sierra Cloud relating to the matter in question.

14          It is further ordered that, should Plaintiff-in-Limitation discover additional parties

15   that are appropriate to name in this lawsuit, Plaintiff-in-Limitation may seek leave of Court

16   to amend its complaint and name such parties.

17          It is further ordered that, should the sum of the aggregate claims before the Court

18   not exceed the value of the vessel, the putative claimants may seek leave of Court to

19   dissolve this injunction.

20          DATED THIS 27th Day of April 2021.

21

22

23                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27          3Plaintiff-in-Limitation
                                 proposed publication in the Las Vegas Review-Journal.
     However, because the incident occurred on Lake Tahoe, the Court reasoned that
28   publication in a major Bay Area newspaper is more likely to reach potential unknown
     claimants.
                                             5
